 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDPearl Bookbinding Company, Inc. and Graphic ArtsInternational Union,Local 16-B, AFL-CIO. Case1-CA-9517demeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,Imake the following:September 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 20, 1974, Administrative Law Judge Mar-ion C. Ladwig issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Pearl Bookbinding Compa-ny, Inc., South Boston, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: This casewas tried at Boston, Massachusetts, on March 6-8, 1974.1The charge was filed by the Union on January 2, and thecomplaint was issued on January 31 and amended at thetrial.After being ordered by the Board in an earlier pro-ceeding to bargain with the Union, the Respondent Compa-ny refused to furnish the Union with the names andaddresses of the employees in the certified bargaining unit.The primary issue is whether this refusal to furnish thenames and addresses violated the Company's statutory obli-gation to bargain in good faith in violation of Section 8(a)(5)and (1) of the National Labor Relations Board.Upon the entire record,2 including my observation of theFINDINGS OF FACTIJURISDICTIONThe Company, a Massachusetts corporation, is engagedin the business of binding pamphlets for the printing tradeat its plant in South Boston, Massachusetts, where it annual-ly ships products on which it has performed bindery servicesvalued in excess of $50,000 to points located outside theState. I find that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act,and that the Union is a labor organization within the mean-ing of Section 2(5) of the Act.IIALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Company delayed bargaining over reinstatement ofreplaced strikers and over terms of an initial agreement,from October 1972 until December 1973, by refusing tobargain during the certification year (which began on Janu-ary 31, 1972), and by asserting defenses which the Boardruled were unfounded in the earlier proceeding (discussedbelow). The Board ordered the Company to bargain andextended the certification year.When the Company and the Union met for bargaining onDecember 21 (nearly 16 months after the termination of the4-month strike on August 25, 1972), the Company delayedtaking a position on the Union's December 7 writen request(following an oral request) that the names and addresses ofthe bargaining unit employees be furnished "prior to ourfirstmeeting" in order "to eliminate any possible delays."Finally on December 30, Company Attorney Julius Kirlenotified the Union that the Company refused to furnish itwith the names and addresses because the Company did notwant the employees harassed. No substantial progress to-ward an agreement was made in five bargaining sessions, onDecember 21, January 4, 22, and 30, and February 15.The General Counsel contends that what the Company.,isattempting by its refusal to give this information is todeprive its employees of effective representation by theUnion and prevent the Union from effectively performingits function as their bargaining representative," and submitsthat the certification year should be further extended, be-cause the Company "is continuing to violate its bargainingobligation," despite the Board's earlier bargaining order.Although conceding that a "list of names and addressesmay be both relevant and necessary to union in perfor-mance of its statutory obligation as unit employees' bar-gaining representative," the Company contends in its briefthat the Union has an "adequate alternate means of com-munication with such employees" by handbilling them atthe public road near the plant. Also, relying onShell Oil Co.2The General Counsel's unopposedmotionto correct transcript, dated1All dates are from October 1973 until April 1974, unless otherwisestatedApril12, is grantedand receivedin evidenceas G C Exh 4.213 NLRB No. 87 PEARL BOOKBINDING CO.v.N.L.R.B., 457F.2d 615 (C.A. 9, 1972),denying enforce-ment of 190 NLRB 101 (1971), the Company contends:"The numerous incidents of violence,harassment includingthe loaded gun incident during the strike period as supple-mented by incidents involving Bucky(Buckley)are clearlysufficient to support Respondent's claim that furnishing theUnion with a list of names and addresses of all unit employ-ees would result in harassment of and possible violence tothose employees."B. The Prior ProceedingThe Board inPearl Bookbinding Company, Inc.,206NLRB 834 (1973), issued on October 31, affirmed JudgeOrdman's findings, discrediting testimony given by Compa-ny Attorney Kirle (who took the stand as a witness in thatproceeding) "that the Union had disclaimed or abandonedits status as bargaining representative of Respondent's em-ployees." (Ordman specifically found, "I conclude that thetestimony of Kirle with respect to the Union's disclaimer orabandonment cannot be credited,id,JD sec. II-C; and alsocited,id,fn.7, Insulating Fabricators, Inc.,144 NLRB 1325(1963), in which a respondent employer, based on Kirle'sconduct as attorney or agent, was found not to have bar-gained in good faith.) The Board also rejected theCompany's defense that the Union had forfeited its statusas representative of the employees as a result of the mergerof the Union's Bookbinders International with the Lithog-raphers International, forming the Graphic Arts Interna-tional Union. The Board affirmed Judge Ordman's findingthat "In all respects Local 16B was a mere continuation ofLocal 16 with no change except a technical change in nameand the change in affiliation,"hisfinding that theCompany's claim that its employees "were not given anopportunity to participate in the decision to merge and didnot authorize the merger is wholly without foundation," andhis findings that the Company was aware of the proposedmerger before it actually took place, and did not mentionthe merger as a defense for refusing to bargain until it filedits defensive pleadings in that proceeding.C. Refusals to Furnish Names and AddressesOn December 7 (2 days after receipt of a notice by theRegion's compliance officer concerning the Company'scompliance with the Board's bargaining order), Union Pres-ident George Carlsen first telephoned Attorney Kirle, andthen wrote him a letter,requesting bargaining "and further,so as to eliminate any possible delays,I am requesting thatthe names, addresses, rates of pay and classification of allpresent employees,be sent to me, prior to our first meeting."(The Company finally, on January 22, orally gave to theUnion the classification and rate of pay of each of the 42employees then in the bargaining unit. This delay is notalleged to indicate bad-faith bargaining.)In the first renewed bargaining session on December 21,with Attorney Kirle and Company President Arthur Lieb-man, Union President Carlsen orally requested the informa-tion.Kirle promised to talk to the Company about it andto telephone Carlsen on December 27 or 28. Carlsen thenasked Kirle if Kirle would inform him which of the 32533employees, who were on a prestrike list of employee namesand addresses, were presently employed. The Companythereafter named 16 of them who were no longer there-leaving 16 names of employees presently employed.On Sunday evening, December 30, Attorney Kirle tele-phoned Carlsen and "stated that he was not going to giveme the names and addresses because the employer did notwant the employees harassed." Carlsen explained why heneeded the names and addresses,and also referred to thegreat turnover of employees since the Company furnishedthe last list. Kirle said he would give a "compromise," andthat would be the classification and rate of pay of eachemployee, who would be named only by a letter, A, B, C,etc. Carlsen said that such a compromise (which would notaid in communicating with the employees) would not beacceptable.Carlsen met with Attorney Kirle and President Liebmanon January 4 and again asked for the names and addresses.Kirle said he was not going to give them because of "vio-lence on the picket line" and "subsequent harassment."Carlsen asked Kirle what he meant by "subsequent harass-ment," but (as Carlsen credibly testified) Kirle said "thatmay come out in the future," but Kirle "wouldn't elaborateon it," and it was never explained-until the trial. (Idiscre-dit Liebman's testimony that he then mentioned the nameof employee Buckley as reportedly being recentlyintimidat-ed. Liebman did not impress me as being an entire candidwitness-he said,testifying at one point,"I've never beenopposed to the Union," although later admitting that he hadengaged in an antiunion campaign before the election. Inthis connection,I also note that Liebman later testified thatwhen Carlsen previously worked for the Company, Carlsenwas not the one conducting an organizational campaign-yet upon cross-examination by Carlsen, Liebman testifiedthatCarlsen had taken "advantage of our holiday" andworked "on our Yom Kippur day ... when we were notthere. . .to pass out the cards and organize the people atthat particular day when we were not even around.") Kirleagain submitted the ABCD "counterproposal" (that is, theclassifications and rates ofpay only),and askedCarlsen"forthe record,are you rejecting the ABCD proposal?" (Empha-sis supplied.) Carlsen responded,"Iwould like to see theABCD," without waiving his rights to the names and ad-dresses, "because you know,"there was "no progress beingmade in this negotiation." Kirle then advised that he did nothave the ABCD at that time, but would have it at the nextmeeting(18 days later).Carlsen asked for the names and addresses at the threeremaining meetingswith the Company, but the Companyadamantly refused to furnish them. It orally gavethe classi-fication and rate of pay for each employee (the "ABCD")at the January 22 meeting, but made no offer of any kindto assist the Union in communicating with the bargainingunit employees(by permitting the posting of union noticesin the plant, by permitting handbilling on the parking lot oron the private driveway between the employee entrance andthe private parking lot, by giving the names and addressesto an independent mailing service, or otherwise).The names and addresses are readily available if theCompany is required to furnish them to the Union. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDD. RelevancyThere appears to be no dispute that the Union must beable to communicate with the bargaining unit employees inorder to represent and bargain for them. As held inStandardOil Company of California v. N.L.R.B,399 F.2d 639, 640C.A. 9, 1968), "The Union, as the statutory exclusive bar-gaining agent for all the employees in the unit, was obligedby the Act to fairly represent the interests of all the employ-ees in the unit" and "To perform this statutory duty ade-quately, it was necessary that the Union be able tocommunicate with those whom it represented." Similarly,the court inPrudential Insurance Company of America v.N.L.R.B.,412 F.2d 77, 83-84 (C.A. 2, 1969), cert. denied 396U.S. 928 (1969), held thata listof names and addresses wasrelevant to the union's fulfillment of its duties as the bar-gaining representative, and that "This obligation, beingcoextensive with the sphere of activities of the exclusivebargaining representative, extends to the negotiation of newcontracts and also to the administration of collective agree-ments already adopted. It seems manifest beyond disputethat the Union cannot discharge its obligationunless it isable to communicate with those in whose behalf it acts.Thus, a union must be able to inform the employees of itsnegotiations with the employer and obtain their views as tobargaining priorities in order that its position may reflecttheir wishes."As cited in the Company's brief, Union President Carlsentestified that he needed the names and addresses of the unitemployees "So that we could have effective bargaining .. .As in all newly organized shops, we request the desires ofthe employees, what their first requirements are. . . . Thenwe have a meeting to discuss these things with the people.Without thenamesand addresses, there's no way for me tocontact these people . . . which you can't do by just hand-billing reach all the people presently employed . . . Withthe names and addresses, I could sent out literature, I cansend out questionnaires to them. I would receive back as towhat their desires are . . . there's a major changeover in theshop here. I think there's about 26 now that I've never seenlet alone know the names of them." Carlsen also testifiedthat he needed the names and addresses to determine if theywere properly classified-a matter of importance becauseemployees are often misclassified in the bindery trade; toadvise them of their rights; to have employee representationin the negotiations; and to be able to report on progress inthe negotiations.E. No Alternative MeansThe Company contends that "Although list of names andaddresses may be both relevant and necessary to union inperformance of its statutory obligation," the Union in thiscase could stand on the public street about 160 feet from theemployee entrance and communicate with the employees bydistributing handbills.In 1971, at the beginning of its organizational campaign,the Union attempted such handbilling. Very few of the em-ployees (many of whom are Puerto Ricans) would take thehandbills, and the Union got no response from the handbillswhich were accepted. (The Union was distributing organi-zational handbills, with authorizational cards attached, andnone of the cards were signed and returned to the Union.)The prospects of successful handbilling in late 1973 andearly 1974 had not improved. After the Union's strike, theCompany denied reinstatement to 9 of the 12 strikers whothen sought to return. Thereafter, the Company effectivelyisolated the employees from the Union for over a year, whilethe Company litigated the unfounded grounds for refusingto recognize and bargain with the recently certified Union.Testifying on cross-examination, as an experienced unionrepresentative, Union President Carlsen stated that he didnot attempt to handbill the present employees "becauseafter the strike they refused to reinstate nine employees forsupporting the Union, and I knew they'd be scared . . .It'sbased on experience of mine, Mr. Kirle. . , . When youhave a strike and the employer refused to reinstate peoplewho are justifiably to be reinstated, other people who theyhave hired to replace these people'sjobs are not going to beresponsive . . . to a union representative out there handbill-ing.. . . You have a parking lot in the back, and the people... there have carpools, they drive through." (The GeneralCounsel did not allege that the strikers werelegallyentitledto reinstatement.)Company President Liebman estimated that about half ofthe employees walk to and from the plant (using publictransportation), and that the other half ride in cars, whichmay be traveling 15 miles an hour upon reaching the publicstreet after driving the 200 feet on the private drivewayalong the front of the plant from the private parking lot.None of the witnesses had counted the number of employ-ees who work at other businesses beyond the Company'splant and who also used the private driveway (the estimatesranging from a maximum of about 25 to a minimum of "60or 70 people"), nor counted the number arriving and leavingat the same time.Manager Robert Wine, who evidently had seen the ad-dresses of the 42 present employees, testified that the em-ployees live within a 20-mile area in the Boston vicinity(within a 10-mile radius of the plant), except for two em-ployees who live from 5 to 15 miles farther away. The em-ployment turnover is relatively high among the lesser-skilledPuerto Ricans. The Union does not require membershipbefore the collective-bargaining agreement is signed, andnone of the current employees is a member. In the absenceof an agreement, there are no union stewards in the plant,no grievance procedure, and no bulletin board privileges.In the circumstances of this case, including theCompany's effectual isolation of the employees from theUnion for over a year following the strike (by unlawfullyrefusing to recognize and bargain with the Union) and thedifficulty in getting both walking and riding employees totake the handbills, I find that realistically, handbilling is nota feasiblemeansfor the Union to communicate with all orsubstantially all of the bargaining unit employees, and thatthere is no other alternative means to communicate withthem without the requested names and addresses.F. Claimed Fear of HarassmentThe Company contends that even if the names and ad-dresses of the bargaining unit employees were necessary for PEARL BOOKBINDING CO.the Union to perform its statutory obligation as the bargain-ing representative, the Company's fear of employeeharass-ment justified its refusal to supply the names and addresses,"within the criteria set forth in theShell Oil"case,supra, 457F.2d 615.In theShell Oilcase, 457 F.2d at 618-620, the NinthCircuit ruled that the proper standard was whether therewas a"clear and present danger of violence and harass-ment," and found that the Company voiced a "good faith"concern and made "reasonable and serious" proposals ofalternativemeans of communicating with the employees(including furnishing "all names and addresses to an inde-pendent mailing service which . . . would mail all materialwhich the Union wanted to submit"). In that case, not onlyhad striking employees "engaged in violence in the form ofmasspicketing and harassment of employees who had re-turned to work, both at the gates of the Company's struckfacilities and at individual employees' homes," but the par-ties stipulated that violence had occurred "for an indetermi-nate period" after the strike. The poststrike harassment hadbeen so severe that one employee transferred from one refi-nery to another, 4 months after the strike had ended, andfinally quit a month later.Id.at 616. Over a year after thestrike, when the Company referred to "the unrest and rela-tionships that existed between the Company and the em-ployees and the Union"as reasonsfor fearing employeeharassment if the names and addresses were furnished, theunion's district director (Forrester) said he was "aware thatwe were having considerable problems" and that there were"many complaints [which were] unresolved." Forrester ad-mitted that upon receiving the names and addresses, notonly would regional officers have access to them, but alsopresidents and other officials of six locals,includingclericalpersonnel.Id.at 617. "The General Counsel conceded thatno assuranceshad ever been given to the Company by theUnion concerning the confidential usage and safeguardingof the names and addresses. . . . The trial examiner foundthat the Company's fear of a leakage and abuse of the nameand address list through rank and file harassment of non-Union employees justified the refusal to supply the list tothe Union. He reached this conclusion because of the ad-mitted recent violence by `striking employees whom theUnion apparently could not control,' the absence of anyUnion assurances of confidentiality and safeguarding, andthe fact that, even if such assurances had been given, 'theeffectiveness of any such procedure to safeguard the name-and-address list from improper disclosure and possibleabuse would be doubtful in view of the number of peopletowhom it would be available in each of the six localsaccording to Forrester's testimony."'Id.at 617-618. Thecourt held, id. 619-620, "The stipulation of the parties in thecase before us and the testimony of Forrester as to theextent of intended distribution of the list of names andaddresses within the Union organization, taken together,establish beyond cavil that there wasa clear and presentdanger of harassment and violencein this case. . . . On thisrecord, it would be unreasonable to conclude that the Com-pany was not voicinggood faithconcern, or that its propos-als were not reasonable and serious." (Emphasis supplied.)Contrary to the Company's contention that the facts inthe presentcase"fallwithin the criteria set forth" in the535ShellOilcase, I find that even assuming that case wascorrectly decided (contrary to the Board's decision), thecourt's ruling is clearly inapplicable to the facts here.There was no evidence here of any similar employee har-assment or violence since August 1972 (16 months beforethe Company refused to furnish the names and addresses).During that 16 months (most of which time the Companyhad isolated the employees from the Union by refusing torecognize the Union as their bargaining representative),there was no manifestation of employee unrest or employeeresentment over crossing of the picket line. Throughout 3days of trial, there was no evidence of even a report ofviolence during this time. The only evidence of anythingwhich might possibly be considered harassment duringthose 16 months was a hearsay report, not substantiated atthe trial by either employee involved. Manager Wine (whowas the company-appointed "historian" for the strike)testi-fied that after the early August 1972 gun incident (discussedlater), "the picket line sort of disappeared and the violenceended." The next reported incident was in early December1973, when he said that employee Wolfert Buckley "ap-proached me and he said that he was told by another em-ployee in the Company [Richard MacGuire], who had metMr. Peter Verrochi and another union member in a bar-room, and the direct quote was, `Tell Bucky we still remem-ber him.' . . . Mr. Buckley considered this a threat." Thiswas what Attorney Kirle had in mind whenhe assigned"subsequent harassment" as a reason on January 4 for notsupplying the employee names and addresses, but refusedto explain what he meant by those words. I find that if theCompany had been actually concerned about harassment ofthis one employee-despite the ambiguous nature of thepurported threat and the lack of any other indication ofpossible harassment-the Company at most would haveused this report as a basis for not supplying the Union withBuckley's address, but not for refusing to furnishinganynames and addresses. (I note that as another purportedreason for not supplying the information, the Companypresented Wine's further testimony that on February 22-afterthe five bargainingsessions-a union employee at oneof the Company's customer's told Wine over the telephone,"Tell Bucky I say hello.")In its brief, the Company also emphasizes the "loadedgun incident" during the strike as justifying a fear of em-ployee harassment many months later. However, this inci-dent did not involve any employeeswhose names andaddresses the Union was seeking. It occurred just before thepicketing ceased in early August 1972, when a drunkenunion official, from his car parked about 45 or 50 feet away,beyond a fence, in another employer's parking lot, pointeda gun at three people on the shipping dock. The three wereMichael Smith (manager of Pearl Paper Coating Company,a separate company), Foreman Martin Durant, and an in-dependent truckdriver. There is obviously no reasonablebasis for fearing such an incident would lead, many monthsafter the strike, to harassment of present employees whoseconfidence and support the Union was seeking.Concerning the purported incidents of strike violence andharassmentinvolving employees, virtually all of theCompany's evidence was testimony by management per-sonnel (over the General Counsel's objections) aboutreports 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDof such incidents, not corroborated by the testimony of anyof the employees purportedly involved. (The Company didnot offer this testimony for the truth of the reports, but onlyfor the fact that the reports were received-presumably onthe theory that even if the reports were not accurate, theCompany could have a good-faith belief that the variousincidents had actually occurred.) This testimony, primarilyby the strike "historian," Manager Wine, is questionable foranother reason. Although he kept a log of such reportsduring the strike, and read from notes when testifying, hewas not reading from the origmal log, which had beenturned over to Attorney Kirle about 2 weeks before the trial.Upon advice of Attorney Kirle, he made the notes from theoriginal log for use on the stand. (Kirle asserted that theoriginal log was in his office, but he was not able to find it.)In the absence of the original log, it is of course not possibleto ascertain how accurate or complete Wine's notes were, orwhether the original log included references to the acts ofpicket-line violence by the Company's security guards andothers against the strikers (as testified by Carlsen).But assuming that the purported strike violence and har-assment involving employees actually occurred as reported,there was no reasonable cause for the Company to fear arepetition (with the possible exception of Buckley, previous-lydiscussed). Excluding Buckley, there were, during the4-month strike, only a single reported incident involvingeach of employees Duggan, Prifti, Vega, and an unidenti-fied company truckdriver, and two involving employee Le-May (none of whom had been harassed in any way since thestrike, despite the fact that the Union had been furnishedevidently all of their names and addresses before the strike),and also a single reported incident involving employeesBernstein and Perlstein (neither of whom was on the payrollwhen the Company refused to supply the names and ad-dresses). These reported incidents included eggs thrown atDuggan's car; rocks thrown at Pfifti's car in the drivewayof his home, slightly denting the car; egg hitting Vega on theway home; the company truckdriver having the companytruck "pelted with eggs" as he drove through the picket line,and at the same time being threatened "to get you"; LeMayhaving red paint thrown on his parked car at home on oneoccasion, and having two of his tires punctured while his carwas parked in the company parking lot on another occa-sion; Berstein being struck with a rock thrown through aplant window (no indication of injury); and Perlstem's carhit by two or three eggs as he returned from lunch. TheCompany offered no reason for believing that any of theserelativelyminor, and sporatic (only eight in the 4-monthperiod of the strike) incidents would recur in the absence ofa strike situation. (If the reports concerning Buckley weretrue, he received threatening telephone calls at his homewhile the Union was picketing and also in August, after thepicketing ceased shortly after the first of August, causinghim to move and have an unlisted telephone number; andthe front and rear windows were smashed on his car parkedat home. Also, according to the Company's June 5 reportto the Massachusetts registrar of motor vehicles, Buckley,with (three) other unidentified (female) employees in hiscar,was forced by strikers to leave the road "to avoid acollision" and "cut through the Green & Freedman Bakerydriveway," and on another occasion, was missed by "a frac-tion of an inch" by an oncoming car driven by a striker. Asindicated above, if the Company was actually concernedabout possible future harassment of this one employee, itcould have expressed its concern, and proposed withholdinghis address from the Union.) Concerning the other evidence(which was admitted over the General Counsel's strong ob-jection) of strike violence involving window breaking andother damage, and incidents involving management, truck-ing firms and other companies, there simply is no reason-able basis for the Company to fear that such strike-relatedincidents would recur if the Union obtained the employeenames and addresses to assist it in effectively representingthe employees long after the strike.Patterning its defense to theShell Oilcase,supra,theCompany argues in its brief that it "submits that its fear ofa leakage and abuse of the names and addresses list throughCarlsen's and other Union Officials' harassment of non-union employees justified its refusal to supply the list to theUnion." I find this contention to be unfounded. UnionPresident Carlsen, who was not involved in any of the pur-ported violence or harassment involving bargaining unitemployees, assured the Company in negotiations that hewould hold the names and addresses in complete confi-dence. At the time, the Company informed Carlsen (as hecredibly testified) that he was "subject to votes," and know-ing how unions are run, "they didn't feel that that wasenough security for them, that other people may have accessto it." I find this company response to be pretextual. (Carl-sen had been president of the local for about 8 years, andthe next election would be in December 1974. I discredit, asan afterthought, President Liebman's testimony that he re-sponded to Carlsen, "I don't think your word is any good."Carlsen credibly testified that Liebman made no such state-ment in connection with Carlsen's promise to keep the listin confidence.)G. Concluding FindingsAfter weighing all the evidence, and considering all thecircumstances, I find that the Company's primary concernwas to rid the Company of the Union, by continuing toisolate the employees from the Union.I find that the Company did not have any good-faith fearof violence or harassment of the bargaining unit employeesif their names were supplied to the Union, and that it didnot offer the Union any feasible alternative to providing therequested information. I further find that the employees'names and addresses were both relevant and necessary tothe Union in the performance of its statutory duties, andthat adequate alternative means of communication with theunit employees were not available.Accordingly I find, that under the circumstances of thisparticular case, that the Company did not meet its statutoryobligation to bargain in good faith when it adamantly re-fused to furnish the Union with the requested names andaddresses of the bargaining unit employees, in violation ofSection 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after December30, 1973,to bargain PEARL BOOKBINDING CO.537in good faith with theUnion byrefusingto supply theUnionwith the names and addresses of the bargaining unitemployees, the Companyengaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.The Respondent having unlawfully refused to bargainwith the Union by refusing to furnish the Union with thenames and addresses of the bargaining unit employees, andthereby having failed to comply with the Board's October31, 1973, Decision and Order in the prior proceeding, 206NLRB 834 (requiring the Respondent to bargain upon re-quest with the Union and extending the certification year),Ifind, in agreement with the General Counsel, that thecertification must again be extended, in the manner set forthin the Board's prior Decision, from the date Respondentprovides the Union with the requested names and addressesof the bargaining unit employees.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3Respondent, Pearl Bookbinding Company, Inc., SouthBoston, Massachusetts, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to furnish Graphic Arts InternationalUnion, Local 16-B, AFL-CIO, with the names and address-es of all employees in the bargaining unit it represents.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act2Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request, and at reasonable intervals, furnish theUnion with the names and addresses of all employees in thebargaining unit it represents.(b) Post at its plant in South Boston, Massachusetts, cop-ies of the attached notice marked "Appendix." ° Copies ofthe notice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's author-ized representative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.3 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as providedin Sec 102 48of the Rules andRegulations,be adopted by theBoard and become itsfindings,conclusions, and order, and all objectionsthereto shallbe deemedwaived for all purposesIn the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shallread"PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, aftertrial, that we violated Federal Law by refusing to supply theUnion with the names and addresses of the bargaining unitemployees:WE WILL NOT refuse to furnish Graphic Arts Interna-tional Union, Local 16-B, AFL-CIO, with the namesand addresses of all employees in the bargaining unitit representsWE WILL NOT in any similar manner interfere with theefforts of the Union to bargain with us on behalf of ouremployees.PEARLBOOKBINDINGCOMPANY,INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-,ed to the Board's Office, 7th Floor, Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 02114, Tele-phone 617-264-0306.